Title: To George Washington from Elisha Sheldon, 29 November 1782
From: Sheldon, Elisha
To: Washington, George


                  
                     Sir
                     Stanwich Novr 29th 1782
                  
                  Your Excellencys favor of the 27th Instant I recd last evening.
                  Since my last Letter to your Excellency I have recd the following Intelligence. (viz.) That on the 22nd Instant a Fleet consisting of thirteen sail of the Line under the Command of Admiral Hood, sailed from New York supposed for the Westindies, they Had no Troops on Board.
                  The fleet of 40 sail mentioned in my last to be from Cork were from Hallifax & Quebeck, and but 2 sail from Crork.
                  Four sail of the Line and about 100 Transports are now at New York.  The 37 Regt Robinsons Corps and five Hessian Regiments lie in Town.  The 5th Regt & 5 Companies of the 57 at McGowens pass, four Companies of the 57 Regt lie in Barracks about 1/4 of a mile below Morriss House.  The 38 Regt and 9 Companies next and near Fort Washington, amounting to about 1200 men The same Troops remain on Staten Island as mentioned in my last—on Saturday the 23d Instant the heavy Artillery was moved from the British Park into the Grand Battery.
                  I would observe to Your Excellency that some of my Teams being worn down and the scarcity of Forage has Reduc’d many of my Horses, which under present Circumstances I find very Difficult to remedy—I have the Honor to be with the greatest Respect Sir Your Excellencys most obet and most Humbe servt
                  
                     Elisha Sheldon Col. 2d Rgt L.D.
                  
               